Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicant’s submission filed on 01/07/2019 is duly acknowledged.
	Claims 1-31 and 38-40 have been canceled by applicant’s current claim amendments.
	Claims 41-52 have been newly presented by applicants for examination.
	Claims 32-37 and 41-52, as currently amended/presented, are pending in this application, and are subject to election/restriction as follows:
Species Election
This application contains claims directed to the following patentably distinct species as discussed below:
Applicants are required to elect a single species (for examination purposes) recited in instant Claim 32 that recites following species that will be used in the method as claimed:
A. a cell, an isolated cell population comprising at least 60% of cells of part (I), and a composition comprising a cell of part (I) or a cell population of part (II).
B.  a biological material isolated from a cell of part (I) or population of part (II), or a composition comprising “a biological material of part (III).
If applicants elect the Species B from above, they are required to further elect a single species (or a composition thereof) from the “biological material isolated from a cell of part (I) or population of part (II)” as follows:
		A conditioned cell culture medium,
A protein extract,
A membrane vesicle,
An isolated protein,
An isolated Nucleic acid,
An isolated metabolite, and 
An isolated antigen.

The species are independent and/or distinct because species recited in the above claim have distinct structures, functions, and mode of action. A cell culture conditioned medium is patentably distinct from an isolated specific nucleic acid, a metabolite, a specific isolated antigen, or for that matter an isolated protein or polypeptides, per se.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
Currently, at least claim 32 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics.  The species recited would require a different field and/or concept of search, and the prior art applicable to one species would not likely be applicable to another species.  For instance, the search for an isolated protein/polypeptide would not necessarily provide the pertinent prior art for a cell culture conditioned medium, protein extract, or for that matter a specific nucleic acid, metabolite(s), or an antigen, to name a few for examples.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790. The examiner can normally be reached M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657



/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657